Exhibit 10.2

Summary of Executive Compensation Notification

Chief Financial Officer

Fiscal 2017 Compensation of Chief Financial Officer.

The Board of Directors also established and approved the fiscal 2017 annual base
salary of Mr. Wheat. The salary and other compensation approved are as set forth
below in Table II.

Table II

 

Name

   Office    Annual Base Salary
Fiscal 2017      Discretionary
Bonus Plan
Fiscal 2017

Bill W. Wheat

   Executive Vice
President and CFO    $ 500,000       See Note II

Note II:

The Board of Directors may award discretionary bonuses to Mr. Wheat based on his
performance in fiscal 2017. In addition, Mr. Wheat may participate in two
separate deferred compensation plans. The first plan allows the executive to
make voluntary income deferrals. The second plan is a promise by the Company to
pay benefits to the executive. If the executive is employed by the Company on
the last day of the current fiscal year (for example September 30, 2017), then
the Company will establish a liability to him equal to 10% of his annual base
salary as of first day of the current fiscal year (for example October 1, 2016).
This liability will accrue earnings in future years at a rate established by the
administrative committee.